Citation Nr: 0706265	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-38 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1992 and also had over three years of prior unverified 
active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 2003.  In that decision, the RO granted a 
20 percent rating for bilateral hearing loss.  The veteran 
appeals, seeking a higher rating.

The veteran and his wife provided testimony at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
in November 2006.  A transcript of the hearing is in the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before the undersigned that his hearing 
has appreciably worsened over the last two years.  The 
veteran last underwent VA examination for compensation 
purposes in December 2004.  An August 2005 VA outpatient 
audiometric examination did not provide specific information 
necessary for evaluation of the veteran's hearing loss.  
Although there are records of VA audiology treatment dated 
through November 2006, owing to the veteran's complaints of 
significantly decreased hearing, the Board finds that a 
thorough VA examination for rating purposes is warranted.  

VCAA assistance shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Board finds that in view of the testimony 
regarding increased symptomatology, arranging for the veteran 
to be scheduled for a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
veteran for a VA audiological evaluation 
to determine the current severity of his 
bilateral hearing loss.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
audiologist prior to the requested 
examination.  All necessary tests should 
be conducted.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, readjudication of the 
veteran's claim is to be undertaken, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


